department of the treasury internal_revenue_service washington d c contact person id number ---- telephone number ------- tax exempt and government entities number release date se t eo ra t date uil legend m n p dear --------------- revenue code this is in response to m’s ruling_request under sec_501 of the internal facts m is exempt under sec_501 of the code and is described in sec_509 and sec_170 m’s activities are as follows sponsoring and encouraging research publications and forums for the furtherance of justice under the law establishing scholarships promoting the study of law and research and the continuing education of lawyers instituting and maintaining legal aid facilities for the indigent preserving historical structures displaying historical memorabilia and conducting historical observances and accepting aid donations and grants from government and private sources n is a trade_association exempt under sec_501 of the code n is organized for the protection and advancement of the professional interests of persons licensed to practice law the advancement of cordial intercourse among lawyers and the improvement of the relations between courts lawyers and the public to acquire preserve and maintain law libraries and periodicals of interest to lawyers and to adopt codes of ethics and standards of conduct governing the members of n since m has leased real_property property to n the property serves as both m and n’s headquarters n operates the property for legal education activities bar and committee meetings other bar association and bar-related activities conducting public tours providing office space and accounting legal and other administrative services and receptions and other similar functions n pays annual rent and all taxes insurance premiums repairs and replacements m and n would like to amend their leasing agreement lease amendment because the property is being expanded to include a ballroom pavilion parking kitchen facilities and several new meeting facilities m states the expansion is necessary to accommodate the tremendous growth in membership the number of committees and increased size of continuing legal education cle programs offered to n’s members in particular m states the expansion of the parking and kitchen facilities serves to support the more numerous and larger cle programs the expansion will increase the square footage of the property from its current size of approximately big_number square feet to approximately big_number square feet m states the annual rent will increase proportionately additionally n’s obligations for taxes insurance maintenance and repairs to the property will also increase you state n will continue to utilize the property in the same manner as it has since with one exception the original lease provided p would maintain a public law library on the property in when the lease was entered into p had limited space of its own for law library facilities by p had more space available and concluded the separate law library at the property was not an efficient use of p’s funds consequently p closed the library on m’s premises and moved it to a larger building the lease amendment will consequently delete the provisions dealing with p’s use for a public law library ruling requested the transactions described above including the execution and performance of the lease amendment will not adversely affect the status of m as a charitable_organization described in sec_501 of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of whose net_earnings inures to any private individual sec_1_501_c_3_-1 of the income_tax regulations states in order to be sec_1_501_c_3_-1 of the regulations provides an organization will be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the section cross-references the definition of private shareholder which is contained in sec_1_501_a_-1 that sec_1_501_c_3_-1 of the regulations provides an organization is not section provides the words private_shareholder_or_individual in sec_501 refers to person having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 78_tc_921 the kentucky bar foundation kbf was an organization described in sec_501 of the code it was organized and operated to carry on educational literary scientific and charitable purposes kbf was located in the state capitol building but once it expanded its duties kbf along with its tenant kentucky bar association kba an organization described in sec_501 of the code accumulated funds to construct the kentucky bar center headquarters where kba kbf a public law library and other public areas would be permanently located the tax_court concluded that kbf is operating exclusively for exempt purposes based on the activities of kba and any private or nonexempt purpose resulting from these efforts clearly is insignificant and tenuous in kentucky bar foundation kbf was raising money to construct a bar center the money raised and the tax-exempt status was dependent on a number of activities conducted at the bar center kba through its agreement with kbf was implementing a cle program a public law library publication of the kentucky bench and bar a client security fund an inquiry tribunal a fee arbitration plan and a lawyer referral service the service agreed that activities and served an exempt_purpose but argued the remaining activities served a substantial nonexempt purpose by promoting protecting and enhancing the legal profession the tax_court disagreed and concluded that the activities are devoted to improving the administration of justice any private or nonexempt purpose is incidental to the charitable purpose served consequently the construction of a bar center in order for kba and kbf to carry out the purposes listed above fulfilled kbf’s tax-exempt purposes analysis m is expanding the property used by n to include a ballroom pavilion parking kitchen facilities and new meeting facilities m states the additional space will be used for legal educational and bar-related activities like the organization described in the kentucky bar foundation n’s activities help m fulfill its tax-exempt purpose since m states all of the additional facilities are being used in connection with its exempt_purpose of promoting the research and study of law providing continuing education for lawyers and improving the administration of justice n’s operations are similar to kba’s activities in that they further m’s exempt purposes even though there will not be a public law library on the premises n continues to help m perform its exempt_activities therefore the lease amendment will not adversely affect m’s exempt status based on the facts and information submitted the execution and performance of the lease amendment will not adversely affect the status of m as a charitable_organization described in sec_501 of the code conclusion pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative you should keep a copy of this letter in your permanent records this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described if you have any questions about this ruling please contact the person whose name this ruling is directed only to the organizations that requested them section and telephone number are shown in the heading of this letter k of the code provides that they may not be used or cited as precedent enclosure notice debra j kawecki manager eo technical technical group sincerely yours
